Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant elects Group I (Claims 1-8) without traverse. 
Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lohe et al. (2017/0048235).
Regarding Claim 1, Lohe et al. (2017/0048235) discloses a method of reducing the storage requirements of blockchain metadata via dictionary-style compression, the method comprising:
receiving a request to add a transaction block to a blockchain (“request may include data such as a request identifier”, paragraph [0343]; “add request may include data such as a request identifier”, paragraph [0430]; “send in a blockchain transaction”, paragraph [0361]); 
determining an identifier (ID) of a dictionary block most recently stored on the blockchain (“identifier…to distributed blockchain”, paragraph [1403]);
compressing, by a processing device, one or more transactions of the transaction block based on the dictionary block to generate a compressed transaction block (“encrypted transaction”, paragraph [0005]; “encodes a hash value of the transaction data”, paragraph [0230]);
adding the ID (“add request may include data such as a request identifier”, paragraph [0430]) of the dictionary block (“Dictionary of Keys”, paragraph [0291]) to the compressed transaction block (“add...user identifier..”, paragraph [0430]; “encrypted transaction”, paragraph [0005]; “encodes a hash value of the transaction data”, paragraph [0230]); and 

Regarding Claim 2, Lohe et al. discloses the method of reducing the storage requirements of blockchain metadata via dictionary-style compression of claim 1, wherein the dictionary block (“Dictionary of Keys”, paragraph [0291]) comprises a first dictionary corresponding to a first field of data in the transaction block, and wherein the first dictionary comprises a first key-value pair (“key pairs”, paragraph [0009]) representing compressed metadata and corresponding raw metadata of the first field, respectively (“blockheader field”, paragraph [0032], fig. 4).
Regarding Claim 3, Lohe et al. discloses the method of reducing storage of blockchain metadata via dictionary-style compression of claim 2, wherein the dictionary block (“Dictionary of Keys”, paragraph [0291]) further comprises a second dictionary corresponding to a second field of data in the transaction block, and wherein the second dictionary comprises a second key-value pair (“key pairs”, paragraph [0009]) representing compressed metadata and corresponding raw metadata of the second field, respectively (“blockheader field”, paragraph [0032], fig. 4).
Regarding Claim 4, Lohe et al. discloses the method of reducing storage of blockchain metadata via dictionary-style compression of claim 3, wherein the dictionary block (“Dictionary of Keys”, paragraph [0291]) further comprises a data schema identifying the first dictionary and corresponding first field of data, and the second dictionary and corresponding second field of data (“blockheader field”, paragraph [0032], fig. 4).


Allowable subject matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/WILSON LEE/               Primary Examiner, Art Unit 2152